Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00325-CV

                               IN THE INTEREST OF S.M.E.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00899
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Shawni E.’s parental rights to S.M.E. is AFFIRMED. No costs of appeal are assessed
against Appellant Shawni E.

       SIGNED October 8, 2014.


                                                _____________________________
                                                Karen Angelini, Justice